Citation Nr: 1032638	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  10-26 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to May 2, 1994, for 
the award of service connection under the provisions of 38 
U.S.C.A. § 1151 for a bladder laceration and midline incision of 
the lower abdomen.

2.  Entitlement to an effective date prior to January 6, 1994, 
for the award of service connection under the provisions of 38 
U.S.C.A. § 1151 for a rectus sheath hernia.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel








INTRODUCTION

The Veteran had active military service from October 1945 to 
January 1949.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In October 1996, service connection for under the provisions 
of 38 U.S.C.A. § 1151 for a bladder laceration and midline 
incision of the lower abdomen was granted, effective November 28, 
1995.  The Veteran did not appeal this decision.

2.  In October 1996, service connection for under the provisions 
of 38 U.S.C.A. § 1151 for a rectus sheath hernia was granted, 
effective November 28, 1995.  The Veteran did not appeal this 
decision.

3.  In May 1997, an effective date of May 2, 1994 was assigned 
for the award of service connection under the provisions of 38 
U.S.C.A. § 1151 for a bladder laceration and midline incision of 
the lower abdomen.  The Veteran did not appeal this decision.

4.  In May 1997, an effective date of January 6, 1994 was 
assigned for the award of service connection under the provisions 
of 38 U.S.C.A. § 1151 for a rectus sheath hernia.  The Veteran 
did not appeal this decision.

5.  In May 2005, the Veteran filed a claim for entitlement to an 
effective date prior to May 2, 1994 for the award of service 
connection under the provisions of 38 U.S.C.A. § 1151 for a 
bladder laceration and midline incision of the lower abdomen.

6.  In May 2005, the Veteran filed a claim for entitlement to an 
effective date prior to January 6, 1994 for the award of service 
connection under the provisions of 38 U.S.C.A. § 1151 for a 
rectus sheath hernia.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to May 2, 
1994, for the award of service connection under the provisions of 
38 U.S.C.A. § 1151 for a bladder laceration and midline incision 
of the lower abdomen is dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  The claim of entitlement to an effective date prior to 
January 6, 1994, for the award of service connection under the 
provisions of 38 U.S.C.A. § 1151 for a rectus sheath hernia is 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The provisions of the VCAA are not 
applicable to the Veteran's claims of entitlement to earlier 
effective dates as these issues turn on a matter of law and not 
on the underlying facts or development of the facts.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable 
possibility exists that would aid in substantiating the instant 
claims, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the claim).

The record reflects that the Veteran submitted an informal claim 
for compensation under 38 U.S.C.A. § 1151 for complications of a 
bladder operation on November 28, 1995.  He filed a formal claim 
for entitlement to service connection on November 30, 1995.  
Service connection was awarded for entitlement to service 
connection under the provisions of 38 U.S.C.A. § 1151 for a 
bladder laceration and midline incision of the lower abdomen and 
for entitlement to service connection under the provisions of 38 
U.S.C.A. § 1151 a rectus sheath hernia by an October 1996 rating 
decision, with an effective date of November 28, 1995, the date 
of his informal claim.  

Thereafter, a May 1997 rating decision awarded an effective date 
of May 2, 1994, for the award of service connection under the 
provisions of 38 U.S.C.A. § 1151 for a bladder laceration and 
midline incision of the lower abdomen, and an effective date of 
January 6, 1994, for the award of service connection under the 
provisions of 38 U.S.C.A. § 1151 for a rectus sheath hernia.  The 
Veteran filed a notice of disagreement in June 1997 to the 
effective date assigned for the award of service connection for 
rectus sheath hernia, he did not perfect an appeal with respect 
to this issue.  Accordingly, the May 1997 decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Thereafter, in April 2004, the Veteran's representative submitted 
a statement which was accepted as an informal claim for earlier 
effective dates for the disabilities at issue.  A rating decision 
in April 2004 denied effective dates prior to those assigned.  
The Veteran did not appeal this decision.  Accordingly, this 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In May 2005, the Veteran filed a claim for entitlement to an 
effective date prior to May 2, 1994 for the award of service 
connection under the provisions of 38 U.S.C.A. § 1151 for a 
bladder laceration and midline incision of the lower abdomen, and 
an effective date prior to January 6, 1994, for the award of 
service connection under the provisions of 38 U.S.C.A. § 1151 for 
a rectus sheath hernia.  

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date may 
be established only by a request for revision of that decision 
based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 
20 Vet. App. 296, 299 (2006).  Free-standing earlier effective 
date claims that could be raised at any time are impermissible 
because such claims would vitiate decision finality.  Id. at 300.  
Accordingly, where a free-standing earlier effective date claim 
is made without a request for reconsideration due to CUE in the 
relevant rating decision, the claim must be dismissed.  Id.

Here, the Veteran's claims in May 2005 for entitlement to an 
effective date prior to May 2, 1994, for the award of service 
connection under the provisions of 38 U.S.C.A. § 1151 for a 
bladder laceration and midline incision of the lower abdomen, and 
an effective date prior to January 6, 1994, for the award of 
service connection under the provisions of 38 U.S.C.A. § 1151 for 
a rectus sheath hernia were after the were filed after the May 
1997 final rating decision.  Moreover, the claims did not allege 
CUE in the May 1997 rating decision.  Therefore, the May 2005 
claims for entitlement to earlier effective dates are free-
standing earlier effective date claims and the Board must dismiss 
the appeal.  See Rudd, 20 Vet. App. at 300; see also Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (holding that plain 
statutory language is applied unless it creates absurd results). 


ORDER

An effective date prior to May 2, 1994, for the award of service 
connection under the provisions of 38 U.S.C.A. § 1151 for a 
bladder laceration and midline incision of the lower abdomen is 
dismissed.

An effective date earlier than January 6, 1994, for the award of 
service connection under the provisions of 38 U.S.C.A. § 1151 for 
a rectus sheath hernia is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


